DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an inner surface cooling mechanism” in Claims 1 and 29 is being interpreted as being limited by the description in the specification at ¶[0109]: “the inner surface cooling mechanism 340 includes a plurality of coolant ejection holes 341.  The plurality of coolant ejection holes 341 are connected to the coolant channel 34, and during piercing-rolling or during elongating rolling, the coolant ejection holes 341 eject the coolant to the outside of the cooling zone 32”; and
“an inner surface damming mechanism” in Claims 1-4 and 29 is being interpreted as being limited by the description in the specification at ¶[0112]: “the inner surface damming mechanism 350 includes a plurality of compressed gas ejection holes 351. The plurality of compressed gas ejection holes 351 are connected to the gas channel 35, and during piercing-rolling or during elongating rolling, the plurality of compressed gas ejection holes 351 eject compressed gas to the outside of the contact suppression zone 33.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 depends from Claim 1 and attempts to broaden the scope of Claim 1 by only claiming a portion (the mandrel bar alone) of the piercing machine previously claimed.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,782,160 to Kheifets et al. (hereinafter KHEIFETS) in view of U.S. Patent No. 4,655,065 to Sansome et al. (hereinafter SANSOME).
Regarding Claim 1, KHEIFETS discloses a piercing machine (Fig. 1) that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (col. 1, lines 10-11), comprising:
a plurality of skewed rolls (7 in Fig. 1; col. 2, line31) disposed around a pass line along which the material (3 in Fig. 1; col. 2, line 23) passes;
a plug (2 in Fig. 1; col. 2, line 22) disposed on the pass line  between a plurality of the skewed rolls; and
a mandrel bar (thrust bar 1 in Fig. 1; col. 2, line 21) extending rearward of the plug along the pass line from a rear end of the plug, wherein:
the mandrel bar includes:
a bar body (1 in Fig. 1);
a coolant channel (hollow interior of 1 in Fig. 1) formed inside the bar body, the coolant channel allowing a coolant to pass therein (col. 2, lines 22-25);

KHEIFETS does not disclose:
an inner surface damming mechanism disposed adjacent to the cooling zone on a rearward side of the cooling zone, wherein, during piercing-rolling or during elongating rolling, the inner surface damming mechanism suppresses contact of the coolant ejected to outside of the bar body with the inner surface of the hollow shell after the hollow shell leaves from the cooling zone.
SANSOME teaches a piercing machine that performs piercing-rolling or elongating rolling of a material to produce a hollow shell (Title), comprising:
a die (1 in Fig. 1; col. 2, line 41) disposed around a pass line (8 in Fig. 1; col. 2, line 48) along which the material (3 in Fig. 1; col. 2, line 42) passes;
a plug (2 in Fig. 1; col. 2, lines 41-42) disposed on the pass line; and
a mandrel bar (12 in Fig. 1; col. 2, lines 55-56) extending rearward of the plug along the pass line from a rear end of the plug, wherein:
the mandrel bar includes:
a bar body (12 in Fig. 1; col. 2, line 56); and

The plug of SANSOME has an inner surface cooling mechanism (13, 14, 15 and 21-27 in Fig. 1; col. 2, line 55 through col. 3, line 12), wherein, during piercing-rolling or during elongating rolling, the inner surface cooling mechanism ejects the coolant that is supplied from the coolant channel to outside of the plug to cool an inner surface of the hollow shell that is advancing within the cooling zone; and
an inner surface damming mechanism (14 in Fig. 1; col. 2, lines 58-60) disposed adjacent to the cooling zone on a rearward side of the cooling zone (seal 14 is adjacent to and rearward of ports 21 in Fig. 1), wherein, during piercing-rolling or during elongating rolling, the inner surface damming mechanism suppresses contact of the coolant ejected to outside of the plug with the inner surface of the hollow shell after the hollow shell leaves from the cooling zone (col. 3, lines 13-22).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the inner surface damming mechanism as taught by SANSOME into the thrust bar of the piercing machine disclosed by KHEIFETS so as to retain coolant ejected from the thrust bar near the area in which the plug meets the inner wall of the tube being drawn, increasing the cooling effect of the coolant.  See SANSOME at col. 3, lines 13-47.
Regarding Claim 2, the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 1 unpatentable as explained above.  SANSOME further teaches wherein:
the inner surface damming mechanism dams the coolant ejected to outside of the bar body, and accumulates the coolant between the bar body and the inner surface of the hollow shell within the cooling zone (col. 3, lines 13-17).
Regarding Claim 5 the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 1 unpatentable as explained above.  SANSOME further teaches wherein:
the inner surface damming mechanism (the embodiment of the plug shown in Fig. 3 uses at least rearward part 33 and ring seal 46 as part of a damming mechanism; col. 3, line 54 through col. 4, line 46) includes an inner surface damming member (rearward part 33 in Fig. 3 may be consider as such a damming member) which is disposed adjacent to the cooling zone on a rearward side of the cooling zone (Part 33 is disposed adjacent the cooling zone in that it is part of the damming mechanism which terminates the cooling zone), and which extends in a circumferential direction of the bar body (reward part 33 extends circumferentially around bar body 12 in Fig. 3; col. 3, lines 60-64), and
a height of the inner surface damming member is lower than a differential value between a maximum radius of the plug and a radius of the bar body at a position at which the inner surface damming member is disposed (the diameter of reward part 33 is illustrated as being smaller than forward part 30 in Fig. 3).
Regarding Claim 6, the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 5 unpatentable as explained above.  SANSOME further teaches wherein:
the inner surface damming mechanism dams the coolant ejected to outside of the bar body, by means of the inner surface damming member (rearward part 33 dams the coolant by pressing upon ring seal 46 which expands the seal to perform the damming function; col. 4, lines 31-35), and accumulates the coolant between the bar body and the inner surface of the hollow shell within the cooling zone col. 4, lines 41-46).
Regarding Claim 8, the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 1 unpatentable as explained above.  KHEIFETS further discloses, wherein:
the inner surface cooling mechanism includes, within the cooling zone, a plurality of coolant ejection holes (6 in Fig. 1) which are arrayed in a circumferential direction of the bar body (col. 2, lines 26-30 describe channels 6 are arranged in a row around thrust bar 1) or in a circumferential direction and an axial direction of the bar body and which eject the coolant.
Regarding Claim 9, the combined KHEIFETS and SANSOME references teach the piercing machine according to Claim 8 as explained above.  KHEIFETS further discloses wherein:
as seen from an advancing direction of the hollow shell, a plurality of the coolant ejection holes face in the circumferential direction of the bar body (channels 6 face outwardly in a circumferential direction in Fig. 1), and
the inner surface cooling mechanism causes the coolant in the cooling zone to swirl around the bar body, by ejecting the coolant in the circumferential direction of the bar body from a plurality of the coolant ejection holes (ejection of pressurized coolant through an orifice such as channels 6 will inherently cause the coolant to ‘swirl around’ within the confined space 4 in Fig. 1).
Regarding Claim 10 the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 9 unpatentable as explained above,.  KHEIFETS further discloses wherein:
a plurality of the coolant ejection holes face in the circumferential direction of the bar body and rearward of the bar body (channels 6 in Fig. 1 face circumferentially outward and are inclined rearwardly toward the direction of the pipe feed), and
the inner surface cooling mechanism causes the coolant in the cooling zone to swirl around the bar body, by ejecting the coolant in the circumferential direction of the bar body and rearward of the 
Regarding Claim 28, the prior art reference combination of KHEIFETS and SANSOME renders the mandrel bar according to Claim 1 unpatentable as explained above.
Regarding Claim 29, the prior art reference combination of KHEIFETS and SANSOME further render a method for producing a seamless metal pipe using the piercing machine according to Claim 1 unpatentable, in that KHEIFETS discloses the first limitation clause of Claim 29, namely:
	a rolling process of subjecting the material to piercing-rolling or elongating rolling using the piercing machine to produce a hollow shell (col. 1, lines 30-33 disclose the pipe quenching unit of KHEIFETS is used in a rolling process which produces pipe), and
a process of, during the rolling process, ejecting the coolant to outside of the bar body by means of the inner surface cooling mechanism to cool the inner surface of the hollow shell within the cooling zone (col. 2, line 60 through col. 3, line 23).
KHEIFETS does not disclose the latter portion of the second limitation clause of Claim 29, namely:
and by means of an inner surface damming mechanism that is disposed adjacent to the cooling zone on a rearward side of the cooling zone, suppression contact of the coolant ejected to outside of the bar body with the inner surface of the hollow shell after the hollow shell leaves from the cooling zone.
SANSOME teaches the latter portion of the second limitation clause of Claim 29 in that it teaches an inner surface damming mechanism (14 in Fig. 1) that is disposed adjacent to the cooling zone on a rearward side of the cooling zone, suppressing contact of the coolant ejected to outside of the bar body with the inner surface of the hollow shell after the hollow shell leaves from the cooling zone (col. 3, lines 13-22).
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KHEIFETS in view of SANSOME and further in view of Japanese Patent Publication No. JP59-33010 by Itaya, hereinafter ITAYA.  Citations to ITAYA for this rejection will be made to the accompanying European Patent Office English machine translation.
Regarding Claim 3, the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 1 unpatentable as explained above.  Neither KHEIFETS nor SANSOME disclose wherein the mandrel bar further includes:
a compressed gas channel that is formed inside the bar body, and through which compressed gas passes,
the inner surface damming mechanism:
during piercing-rolling or during elongating rolling, by ejecting the compressed gas that is supplied from the compressed gas channel to outside of the bar body, suppresses contact of the coolant ejected to outside of the bar body with the inner surface of the hollow shell after the hollow shell leaves from the cooling zone.
ITAYA teaches a piercer for producing a seamless steel pipe (page 1, line 1) by pressing a plug (13 in Fig. 3; page 2, line 7) mounted in the forward end part of a plug bar (12 in Fig. 3; page 2, line 6) to a billet (10 in Fig. 3; page 2, line 6) rotated and axially moved by inclined rolls (11 in Fig. 1; page 2, line 5) and piercing the billet to obtain a hollow blank pipe.  A cooling water supply pipe (28 in Fig. 3; page 2, line 29) passes cooling water to the plug.  A nitrogen gas supply pipe (29 in Fig. 3; page 2, line 29) connected through a connection pipe (33 in Fig. 3; page 3, line 10) and connection hole (34 in Fig. 3) uses a connection groove (35 in Fig. 3) and an ejection port (37 in Fig. 3) to supply nitrogen gas from a nitrogen gas supply pipe (36 in Fig. 3).  The nitrogen gas introduced through the nitrogen gas supply chamber (25 in Fig. 2) of a distributing body (23 in Fig. 2) is ejected from the ejection port in the forward end part of the bar to prevent oxidation of the inner surface of the pipe blank.  The ejected nitrogen gas 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the cup-shaped seal inner surface damming mechanism taught by SANSOME with the nitrogen gas inner surface damming mechanism ITAYA teaches.  A person of ordinary skill would be motivated to do this so that the inner surface of the hollow shell is better protected from being damaged by potential scrapping of the cup-shaped seal against the inner surface of the hollow shell.  ITAYA teaches protecting the inner surface of the seamless steel pipe on page 1, lines 7-18.
Regarding Claim 4, the prior art reference combination of KHEIFETS, SANSOME and ITAYA renders the piercing machine according to Claim 3 unpatentable as explained above.  SANSOME further teaches wherein:
the inner surface damming mechanism dams the coolant ejected to outside of the bar body, by means of the cup-shaped seal, and accumulates the coolant between the bar body and the inner surface of the hollow shell within the cooling zone, as taught at col. 2, line 64 through col. 3, line 17.
SANSOME accomplishes this function by way of the cup-shaped seal 14.  Therefore, when a person of ordinary skill replaces the cup-shaped seal of SANSOME with the nitrogen gas inner surface damming mechanism taught by ITAYA, as explained in the rejection of Claim 3, the nitrogen gas inner surface damming mechanism of ITAYA would accomplish the same function of accumulating coolant between the bar body and the inner surface of the hollow shell by not allowing coolant to escape beyond the inner surface damming mechanism.
Regarding Claim 11, the prior art reference combination of KHEIFETS, SANSOME and ITAYA renders the piercing machine according to Claim 3 unpatentable as explained above.  KHEIFETS further discloses the first limitation clause of Claim 11, wherein:

KHEIFETS does not disclose the second limitation clause of Claim 11, namely:
the inner surface damming mechanism includes a plurality of compressed gas ejection holes which are arrayed in the circumferential direction of the bar body or in the circumferential direction and the axial direction of the bar body in a contact suppression zone that is disposed adjacent to the cooling zone on a rearward side of the cooling zone, and which eject compressed gas.
However, ITAYA teaches:
the inner surface damming mechanism includes a plurality of compressed gas ejection holes which are arrayed in the circumferential direction of the bar body (ejection holes 37 in Fig. 4 are arrayed circumferentially around the bar body 12) or in the circumferential direction and the axial direction of the bar body in a contact suppression zone that is disposed adjacent to the cooling zone on a rearward side of the cooling zone, and which eject compressed gas.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the compressed gas ejection holes as a circumferential array around the bar body as taught by ITAYA.
Regarding Claim 12, the prior art reference combination of KHEIFETS, SANSOME and ITAYA renders the piercing machine according to Claim 11 unpatentable as explained above.  ITAYA further teaches:
as seen from an advancing direction of the hollow shell, a plurality of the compressed gas ejection holes face in the circumferential direction of the bar body (ejection ports 37 face outwardly in a circumferential direction in Fig. 4), and
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KHEIFETS in view of SANSOME and in view of U.S. Patent No. 1,910,377 to Becker, hereinafter BECKER.
Regarding Claim 7, the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 1 unpatentable as explained above.  Neither KHEIFETS nor SANSOME disclose wherein:
the mandrel bar further includes:
a drainage channel that is formed within the bar body and in which the coolant ejected to outside of the bar body flows, and
one or more drainage holes that is disposed within the cooling zone in the bar body, and is connected to the drainage channel and recovers the coolant ejected to outside of the bar body.
BECKER teaches an apparatus for manufacturing tubes including a mandrel rod (4 in Fig. 1; page 1, line 64) with a central opening (11 in Fig. 1; page 1, line 75) through which cooling water is supplied to cool the mandrel (3 in Fig. 1; page 1, lines 62-63).  Water passes through openings 12 (Fig. 1; page 1, line 77) just behind the mandrel head to an outer annular passage (13 in Fig. 1; page 1, line 28) formed between sleeves 15 and 16 (Fig. 1, page 1, line 30) from which the water is discharged.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a drainage channel and drainage holes as taught by BECKER into the mandrel bar of the prior art reference combination of KHEIFETS and SANSOME in order to provide a way for coolant dammed in front of the inner surface damming mechanism to drain from the .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KHEIFETS in view of SANSOME and further in view of U.S. Patent No. 3,889,507 to Kranenberg et al., hereinafter KRANENBERG.
Regarding Claim 16, the prior art reference combination of KHEIFETS and SANSOME renders the piercing machine according to Claim 1 unpatentable as explained above.  KHEIFETS further discloses:
an outer surface cooling mechanism (13 in Fig. 1; col. 2, lines 42-50) disposed around the mandrel bar, at a position that is rearward of the plug (13 is rearward of plug 2 in Fig. 1),
wherein, with respect to the outer surface of the hollow shell that is advancing through the cooling zone, as seen from an advancing direction of the hollow shell, the outer surface cooling mechanism ejects a cooling fluid toward an upper part of the outer surface (13 is shown in Fig. 1 as being positioned over the outside of pipe 3).
KHEIFETS does not expressly disclose an outer cooling mechanism which ejects cooling fluid toward a lower part of the outer surface, a left part of the outer surface and a right part of the outer surface to cool the hollow shell inside the cooling zone.
KRANENBERG teaches a cooling apparatus used in a continuous hot-rolling mill (Title) which uses spray units (50-53 in Fig. 1; col. 2, line 65 through col. 3, line 2) to spray water onto the outer surface of the workpiece being rolled.  Fig. 3 shows spray chambers (54 in Fig. 2; col. 5, lines 16-17) spray cooling water onto the top, bottom, left and right sides of the workpiece through nozzles (80 in Fig. 3; col. 5, lines 22-45).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the outer surface cooling mechanism disclosed in KHEIFETS around the other sides of the hollow shell in order to better control the cooling process by incorporating the teaching of KRANENBERG regarding spray units positioned around all sides of workpieces being rolled.  See KRANENBERG at col. 1, lines 6-15.
Regarding Claim 17, the prior art reference combination of KHEIFETS, SANSOME and KRANENBERG renders the piercing machine according to Claim 16 unpatentable as explained above.  KHEIFETS further discloses wherein:
the outer surface cooling mechanism (13 in Fig. 1) includes:
an outer surface cooling upper member (16 in Fig. 1; col. 2, lines 46-50) disposed above the mandrel bar as seen from an advancing direction of the hollow shell (16 is shown in Fig. 1 as being positioned over the outside of thrust bar 1), the outer surface cooling upper member including a plurality of cooling fluid upper-part ejection holes which eject the cooling fluid toward the upper part of the outer surface of the hollow shell in the cooling zone (col. 2, lines 42-50 disclose heads 14 (Fig. 1) have longitudinal slits which eject coolant onto tube 3).
KHEIFETS does not expressly disclose:
an outer surface cooling lower member disposed below the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling lower member including a plurality of cooling fluid lower-part ejection holes which eject the cooling fluid toward the lower part of the outer surface of the hollow shell in the cooling zone;
an outer surface cooling left member disposed leftward of the mandrel bar as seen from the advancing direction of the hollow shell, the outer surface cooling left member including a plurality of cooling fluid left-part ejection holes which eject the cooling fluid toward the left part of the outer surface of the hollow shell in the cooling zone; and

As previously explained in the rejection of Claim 16, KRANENBERG teaches a cooling apparatus with cooling nozzles (80 in Fig. 3) positioned around all four sides of a workpiece being rolled.  In particular, KRANENBERG discloses:
an outer surface cooling upper member disposed above the rolled workpiece (61 in Fig. 3; col. 5, line 16-20), the outer surface cooling upper member including a plurality of cooling fluid upper-part ejection holes (80 in Fig. 3) which eject the cooling fluid toward the upper part of the outer surface of the workpiece;
an outer surface cooling lower member disposed below the rolled workpiece (headers 84 and 85 are L-shaped and extend below the workpiece in Fig. 3; col. 5, line 65 through col. 6, line 19), the outer surface cooling lower member including a plurality of cooling fluid lower-part ejection holes (80 in Fig. 3) which eject the cooling fluid toward the lower part of the outer surface of the workpiece;
an outer surface cooling left member disposed leftward of the rolled workpiece (header 84 in Fig. 3), the outer surface cooling left member including a plurality of cooling fluid left-part ejection holes (80 in Fig. 3) which eject the cooling fluid toward the left part of the outer surface of the workpiece; and
an outer surface cooling right member disposed rightward of the rolled workpiece (header 85 in Fig. 3), the outer surface cooling right member including a plurality of cooling fluid right-part ejection holes (80 in Fig. 3) which eject the cooling fluid toward the right part of the outer surface of the workpiece.
As explained above in the rejection of Claim 16, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the outer .

Allowable Subject Matter
Claims 13-15 and 18-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 includes the limitation the compressed gas ejection holes face in the circumferential direction of the bar body and rearward of the bar body.  The prior art of record does not appear to teach nor fairly suggest facing the compressed gas ejection hold in a rearward direction from the bar body.  The compressed gas ejection holes of ITAYA (37 in Fig. 3) are slanted forward, toward the mandrel head.
Claim 14 includes limitations concerning specific swirling directions of coolant and compressed gas.  The prior art of record does not teach nor fairly suggest these specificities.
Claim 15 includes limitations regarding specific arrangement of coolant ejection hole groups not taught nor fairly suggested by the prior art of record.
Claims 18-22 include limitations concerning the addition of a frontward damming mechanism to the piercing machine of Claim 16.  The prior art of record does not appear to teach nor fairly suggest a frontward damming mechanism in combination with the prior art reference combination used to reject Claim 16.
Claims 23-27 include limitations regarding the addition of a rearward damming mechanism to the piercing machine of Claim 16.  The prior art of record does not appear to teach nor fairly suggest a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 2,234,971 to Kelso discloses an apparatus for cooling piercing points of tube rolling mills.
U.S. Patent Application Publication No. 2007/0295048 A1 discloses a blow-off apparatus at an exit of a rolling mill.
European Patent Office Publication No. EP0787542A2 discloses a device for rolling of seamless tubes including a mandrel bar which ejects inert gas in front of cooling water cooling the inner surface of the hollow pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725